 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   JERRY LEE KING,                                Case No. 1:17-cv-00676-AWI-EPG (PC)
 9                Plaintiff,                        ORDER ADOPTING FINDINGS AND
                                                    RECOMMENDATIONS
10         v.
                                                    (ECF. NOS. 26 & 40)
11   R. VILLEGAS and P. CRUZ,
12                Defendants.
13

14          Jerry King (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
15   this civil rights action filed pursuant to 42 U.S.C. § 1983. This case is proceeding on
16   “Plaintiff’s claims for excessive force in violation of the Eighth Amendment against defendants
17   R. Villegas and P. Cruz.” (ECF No. 14, p. 2; ECF No. 20, p. 2). Plaintiff’s claims stem from
18   an alleged excessive force incident that occurred on August 17, 2016. The matter was referred
19   to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On June 4, 2018, Plaintiff filed a motion for a preliminary injunction/temporary
21   restraining order (“the Motion”). (ECF No. 26). On November 26, 2018, Magistrate Judge
22   Erica P. Grosjean entered findings and recommendations, recommending that the Motion be
23   denied. (ECF No. 40).
24          Plaintiff was provided an opportunity to file objections to the findings and
25   recommendations. The deadline for filing objections has passed, and Plaintiff has not filed
26   objections or otherwise responded to the findings and recommendations.
27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
28   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
                                                   1
 1   the Court finds the findings and recommendations to be supported by the record and proper
 2   analysis.
 3          Accordingly, THE COURT HEREBY ORDERS that:
 4          1. The findings and recommendations issued by the magistrate judge on November 26,
 5               2018, are ADOPTED in full; and
 6          2. The Motion is DENIED.
 7
     IT IS SO ORDERED.
 8

 9   Dated: February 25, 2019
                                              SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
